Case: 3:15-cv-00036-WHR-SLO Doc #: 354 Filed: 09/13/21 Page: 1 of 3 PAGEID #: 14588




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

 GARRETT DAY LLC and THE OHIO                        )
 DEPARTMENT OF DEVELOPMENT,                          )
                                                     )
                    Plaintiffs,                      )
                                                     )       Case No. 3:15–cv–00036-WHR
         v.                                          )
                                                     )       Judge Walter H. Rice
 INTERNATIONAL PAPER COMPANY,                        )
                                                     )
                    Defendants.                      )

                        UNOPPOSED MOTION FOR EXTENSION OF TIME

         Plaintiffs Garrett Day LLC and Ohio Department of Development (collectively, “Plaintiffs”)

 hereby respectfully move for an extension of ten (10) days to file any reply brief in further

 support of their pre-trial motions, such that the new deadline will be September 27, 2021.

 Plaintiffs seek such an extension in light of the upcoming Daubert Hearing and trial schedules in

 the intervening months which have arisen since the original briefing schedule was originally set.

 This motion is unopposed, and the extension sought herein is requested to apply mutually to any

 reply to be filed by Defendant International Paper Company.

         A proposed Order is attached hereto for the Court’s consideration.



                                                     Respectfully Submitted,


                                                      /s/ Brent W. Huber
                                                     Brent W. Huber, Trial Attorney (admitted,
                                                     pro hac vice, 4861-2021)
                                                     Ice Miller LLP
                                                     One American Square
                                                     Suite 2900
                                                     Indianapolis, IN 46282
                                                     T: (317) 236-5942
                                                     F: (317)592-4822


 4818-3863-6282.3
Case: 3:15-cv-00036-WHR-SLO Doc #: 354 Filed: 09/13/21 Page: 2 of 3 PAGEID #: 14589




                                            Email: Brent.Huber@icemiller.com

                                             /s/ Kristina S Dahmann
                                            Kristina S. Dahmann (0096414)
                                            Ice Miller LLP
                                            250 West Street
                                            Suite 700
                                            Columbus, OH 43215
                                            T: (614) 462-2220
                                            F: (614) 232-6858
                                            Email: Kristina.Dahmann@icemiller.com
                                            Counsel for Plaintiffs Garrett Day LLC and
                                            The Ohio Department of Development




 4818-3863-6282.3
Case: 3:15-cv-00036-WHR-SLO Doc #: 354 Filed: 09/13/21 Page: 3 of 3 PAGEID #: 14590




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the September 13, 2021 the foregoing was filed electronically

 with the Clerk of Court using the CM/ECF system and notice of this filing will be sent to all

 attorneys of record by operation of the Court’s electronic filing system.




                                               /s/ Kristina S. Dahmann




 4818-3863-6282.3
